Citation Nr: 0814965	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for glioblastoma multiforme 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

In December 2007, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, the motion for 
advancement on the docket was granted in April 2008. 
38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Before the Board promulgated a decision on the appeal of 
service connection for glioblastoma multiforme to include as 
due to exposure to Agent Orange, the veteran died.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
appellate jurisdiction to review the claim of service 
connection for glioblastoma multiforme to include as due to 
exposure to Agent Orange.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Board received a Motion to Dismiss the 
Appeal from the veteran's representative because the veteran 
had died in March 2008.  In May 2008, in a report of contact 
between the Board and the veteran's sister, the veteran's 
sister stated that she was present when her brother, the 
veteran, passed away.  

Under 38 C.F.R. § 3.211(e), in lieu of a public record of the 
veteran's death, the Board accepts the statement of the 
veteran's sister as establishing the veteran's death. 

At the time of the veteran's death he had a pending appeal on 
the claim of service connection for glioblastoma multiforme 
to include as due to exposure to Agent Orange

As the veteran's death comes during the pendency of his 
appeal, as a matter of law, the appeal does not survive the 
veteran's death, and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); and Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).


ORDER

The appeal of the claim of service connection for 
glioblastoma multiforme to include as due to exposure to 
Agent Orange is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


